                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         RUBEN M. MITCHELL,
                                  11                                                    Case No. 20-04294 BLF (PR)
                                                       Petitioner,
                                  12                                                    ORDER TO SHOW CAUSE
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     PEOPLE OF THE STATE OF CA,
                                  15                   Respondent.
                                  16

                                  17

                                  18          Petitioner, a California inmate, filed a pro se petition for a writ of habeas corpus
                                  19   pursuant to 28 U.S.C. § 2254, challenging his state conviction out of Alameda County
                                  20   Superior Court. Dkt. No. 1. The Court dismissed the matter for failure to pay the filing
                                  21   fee and entered judgment the same day. Dkt. Nos. 3, 4. Subsequently, Petitioner paid the
                                  22   filing fee, Dkt. No. 5, and an amended petition. Dkt. No. 6. In the interest of justice, the
                                  23   Court construed the filings as a request for reconsideration and reopened the action. Dkt.
                                  24   No. 7. The Court will proceed with an initial review of the amended petition, which is the
                                  25   operative petition in this matter.
                                  26   ///
                                  27   ///
                                  28   ///
                                   1                                           DISCUSSION
                                   2   I.     Standard of Review
                                   3          This court may entertain a petition for a writ of habeas corpus “in behalf of a person

                                   4   in custody pursuant to the judgment of a State court only on the ground that he is in

                                   5   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                   6   § 2254(a).
                                              It shall “award the writ or issue an order directing the respondent to show cause
                                   7
                                       why the writ should not be granted, unless it appears from the application that the applicant
                                   8
                                       or person detained is not entitled thereto.” Id. § 2243.
                                   9
                                       II.    Analysis
                                  10
                                              Petitioner claims the following grounds for habeas relief: (1) the trial court violated
                                  11
                                       his right to effective assistance of counsel by significantly restricting counsel’s
                                  12
Northern District of California




                                       presentation of the defense theory during closing argument; (2) the trial court violated his
 United States District Court




                                  13
                                       rights to due process, a fair trial, and compulsory process by restricting his expert’s
                                  14
                                       testimony on palm print examination; (3) the trial court erred in instructing the jury
                                  15
                                       erroneously on the mens rea element of human trafficking; (4) the trial court erred by
                                  16
                                       failing to instruct the jury included offense; (5) cumulative prejudice; (6) the trial court
                                  17
                                       erred by failing to stay part of the sentence; (7) sentencing error in imposition of
                                  18   appropriate term; and (8) denial of presentence conduct credits. Dkt. No. 6 at 7-8.
                                  19   Liberally construed, these claims are cognizable under § 2254 and merit an answer from
                                  20   Respondent.
                                  21

                                  22                                              CONCLUSION
                                  23          For the foregoing reasons and for good cause shown,
                                  24          1.     The Clerk shall serve electronically a copy of this order upon the Respondent
                                  25   and the Respondent’s attorney, the Attorney General of the State of California, at the
                                  26   following email address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits
                                  27   thereto are available via the Electronic Case Filing System for the Northern District of
                                  28                                                  2
                                   1   California. The Clerk also shall serve a copy of this order on Petitioner.
                                   2            2.       Respondent shall file with the court and serve on Petitioner, within ninety
                                   3   (90) days of the issuance of this order, an answer conforming in all respects to Rule 5 of
                                   4   the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus
                                   5   should not be issued. Respondent shall file with the answer and serve on Petitioner a copy
                                   6   of all portions of the state trial record that have been transcribed previously and that are
                                   7   relevant to a determination of the issues presented by the petition.
                                   8            If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                   9   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  10   answer.
                                  11            3.       Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  12   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
Northern District of California
 United States District Court




                                  13   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  14   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  15   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  16   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  17            4.       It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  18   that all communications with the Court must be served on Respondent by mailing a true
                                  19   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  20   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  21   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  22   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  23   Federal Rule of Civil Procedure 41(b).
                                  24            IT IS SO ORDERED.
                                  25   Dated: __May 7, 2021_________                         ________________________
                                                                                             BETH LABSON FREEMAN
                                  26
                                                                                             United States District Judge
                                       Order to Show Cause
                                  27   PRO-SE\BLF\HC.20\04294Mitchell_osc

                                  28                                                     3
